DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Objections
Claim 10 is objected to because of the following informalities:  There are 2 claim 10s are listed in the present claim set. One of the claim 10s should be deleted or renumbered.  Appropriate correction is required.

Claims 13-16 are objected to because of the following informalities: Claims 13-16 refer to claim 9 as precedence, which is a method claim. However, claim 13-16 are redundant to claims 5-8. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (US PGPub 2015/0112918).


Regarding claims 1, 10 and 17, Zheng teaches a computer-implemented method for generating content recommendations for content items (Zheng, see abstract, Method, system, and programs for recommending content to a user), each content item associated with one of a plurality of customers (Zheng, see paragraph 0010, . A request for recommending content to a user is first received, and the content in the one or more topics of interest is provided as a response to the request), the method comprising:
receiving, by a network-connected server, a content request from a requesting user (Zheng, see paragraph 0045, A user 106 may send a request and provide basic user information to the content portal 104 (e.g., a search engine, a social network site, etc.) via the network 108), the content request comprising a user identifier and a customer identifier (Zheng, see paragraph 0048, three types of user information may be obtained by the content recommendation engine 102: (1) monitored user-related content, such as content consumed by the user, content contributed by the user such as the user's own blog or micro-blog entry, user's comments on others' blogs or micro-blog entries, etc.; (2) user profiles, i.e., user's basic attributed stored in the user information archive of the content recommendation engine 102 or collected from other content sources 110; and (3) monitored user online activities, such as clicks, lack of clicks, online purchases made, or online gaming activities, etc);
retrieving request parameters from a computer-implemented parameter service, the request parameters comprising indicia of a plurality of models and parameters for the models (Zheng, see paragraph 0055, The modeling module 404 is configured to establish a model that maps from users to topics of interest based on the user and content feature information fed from the user characterization module 402. In this example, the model may be established based on a user feature matrix A representing user features with respect to the existing users and a content feature matrix B representing content features with respect to the existing users);
retrieving user data comprising a set of indicia of recommendable resources associated with the customer identifier (Zheng, see paragraph 0048, Different types of user information from the previous users 202 may dynamically change and thus, are continuously monitored and fed into the content recommendation engine 102. Based on characterization of information associated with existing users, the content recommendation engine 102 may build and refine a model for estimating topics of interest for such users (or for new users));
routing the content request, request parameters and user data to a plurality of ranking and optimization component, each component generating a recommendation score for each recommendable resource (Zheng, see figs 4a-4b and paragraphs 0045, 0060, At block 430, user information, such as user profile, user-related content, and activities, is received by the content recommendation engine 102. At block 432, the received user information is characterized by the user characterization module 402, and the characterized user information (e.g., represented as the content feature matrix B and user feature matrix A) is used to establish an initial ;
generating content recommendations based on the recommendation score which content recommendations are returned to the requesting user and stored by the server as a recommendation event within a repository of recommendation events (Zheng, see paragraph 0045, A user 106 may send a request and provide basic user information to the content portal 104 (e.g., a search engine, a social network site, etc.) via the network 108 and receive recommended content from the content portal 104 through the network 108);
evaluating the relative efficacy of the one or more components, which models are returned to the requesting user and stored by the server as a recommendation event within a repository of recommendation events (Zheng, see paragraph 0046, the user content activity monitor 112 act as a service provider, independent of the content recommendation engine 102, that monitors and gathers dynamic user-related content and activities and provides such collected information to the content recommendation engine 102 as the basis for continuously updating the recommendation model for recommending up-to-date personalized content to user 106);
evaluating the relative efficacy of the one or more components through continued usage (Zheng, see paragraph 0053, for an existing user, every time when the existing user signs in the system, the content recommendation engine 102 is able to provide an up-to-date recommendation based on the continusily refined recommendation model and/or the dynamically refreshed user information and online behaviors);
optimizing model efficacy by updating parameters within the parameter service based on the relative efficacy (Zheng, see paragraph 0048, any further online activities (including content consumed or contributed) of the new user are monitored and used to further refine the recommendation model so that content recommendations can be made adaptive).

Regarding claims 2, 10 and 18, Zheng teaches wherein the plurality of components comprise a first component and a second component (Zheng, see figure 4a, a content recommendation engine comprising a plurality of modules).

Regarding claims 3, 11 and 19, Zheng teaches wherein the evaluating the relative efficacy of the one or more components defaults to the first component unless the second component establishes increased effectiveness over the first component (Zheng, see paragraph 0046, the user content activity monitor 112 act as a service provider, independent of the content recommendation engine 102, that monitors and gathers dynamic user-related content and activities and provides such collected information to the content recommendation engine 102 as the basis for continuously 

Regarding claims 4, 12 and 20, Zheng teaches wherein the plurality of models comprise a first model and a second model and wherein the first component uses the first model and wherein the second component uses the first model and the second model (Zheng, see paragraph 0046, the user content activity monitor 112 act as a service provider, independent of the content recommendation engine 102, that monitors and gathers dynamic user-related content and activities and provides such collected information to the content recommendation engine 102 as the basis for continuously updating the recommendation model for recommending up-to-date personalized content to user 106).

Regarding claims 5 and 13, Zheng teaches wherein the retrieving user data further comprises retrieving a set of recommendable resources associated with the customer identifier and complaint with business rules associated with the customer identifier (Zheng, see paragraph 0049, content consumed by a user (news, articles, descriptions, blogs or any social network content) may be retrieved from any content source 110 through the network 108. Any content contributed by a user (blog, article, chat, twitter, etc.) may also be gathered by the user content/activity monitor).

Regarding claims 6 and 14, Zheng teaches wherein the user data further comprises data descriptive of prior interactions between the requesting user and the 

Regarding claims 7 and 15, Zheng teaches wherein the user data further comprises profile data associated with the requesting user (Zheng, see paragraph 0048, (2) user profiles, i.e., user's basic attributed stored in the user information archive of the content recommendation engine 102 or collected from other content sources 110).

Regarding claims 8 and 16, Zheng teaches wherein generating content recommendations based on the recommendation scores comprises generating an ordered output set of recommendable resources indicia (Zheng, see paragraph 0045, more than one topics of interest may be ranked and provided to the content portal such that the content portal 104 may retrieve content for each topic and present content to the user 106 based on the ranking of the multiple estimated topics of interest).

Regarding claim 9, Zheng teaches further comprising monitoring by the server an elapsed time since receipt of the content request, and wherein generating content recommendations further comprises, based on the elapsed time since receipt of the content request exceeding a threshold duration, generating content recommendations based on a subset of a scorer outputs then available (Zheng, see paragraph 0051, outdated content or activities over a threshold time period may be filtered out).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457